Case 1:19-cv-02313-EGS Document1 Filed 07/29/19 Page 1 of 7

Par Sect Hew 12S Conpladne fur x Creil Cao

UNITED STATES DISTRICT COURT
for the
Disrict of Columbia

Cral Drviston

Case: 1:19-cv-02313
Assigned To : Sullivan, Emmet G.
Assign. Date : 7/29/2019

Marcus Gaskins a
Pua Description: Employ. Discrim. (H-DECK)
OW rise se ful sme cach plone why i ding obit Cavinlcte!
Sitka mumes ofall tas Dannii: canner #2 11 ie yon ato.
Please wrete “30! ameched!* 41e4e space and amack on adaliiomat
POR with rhe fal error mans 7

-}-

 

Jury Trial: fcdetck ei Cc Yes i] No

Anne Anmiel County Govemment Directors:

 

hae a Mei Met Tee Nae Meet” mer Se Net ae tee eee ert

£.) Office of Plannins & Zone (Phil Heres), my
2.)Dept. of Inspection: and Permits (Gregorio Africa). 2
and 3.yOffice of Dersonnel (Shemi Dickerton) no

Ta ST oa

Weire dw fall mame of cack defoadaar wie & deiig sued If oe “3
Ae of Oli tae defomdne canner fir de ane apace ahow. ploase “9
ele soe ama” de cho space dnd aeracd on Gadiniwi! pare 3
witd the fuir dunt os aamices » ae
?

COMPLAINT FOR EMPLOYMENT DISCREVOINATION <

L The Parties to Ths Complamt
A The Plantif(s)
Provide the mformanon below for each plaintiff named in the complaint. Attach edditional pages if

 

 

 

 

 

 

needed
Name Marcus Gaskins
Smest Address 4310 Varmen Place. NE
City and County Washington
Stute and Zip Code District of Columbia. 10017
Telephone Numbez §443)216-9851
E-rmai] Address Imarcus gaskins Livi emei) com

B. The Defendant(s)
Provide the muformaton below for each defendan: named in the complaine. wivetler che defendent is an
individual 2 government azency. an organization. or a corporation For az individual defendant,
inchide the persoa’s job of title ;joa0,. Atach additional pages f needed

Foe iu! 7
Case 1:19-cv-02313-EGS Document1 Filed 07/29/19 Page 2 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Defendant No. 1

 

Name Phil Hager

Job or Title (f known) Director of the Office of Planning and Zoning
Street Address 2664 Riva Road -
City and County Annapolis, Anne Arundel -
State and Zip Code MD, 21401 a a a

Telephone Number (410)222-7446 :

E-mail Address (if known)

Defendant No. 2

 

 

Name Gregorio Africa

Job or Title (if known) Director of the Department of Inspections and Permits

Street Address 2664 Riva Road -

City and County Annapolis, Anne Arundel

State and Zip Code MD, 21401 oe -
Telephone Number (410)222-7790 Oo 7

 

E-mail Address (if known)

Defendant No. 3

 

Name Sherri Dickerson

Job or Title (if known) Director of the Office of Personnel 7 -
Street Address 2660 Riva Road

City and County Annapolis, nme Arundel

State and Zip Code MD, 21401

Telephone Number (4 10)222-7595 - -

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if-known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Page 2 of 7
Case 1:19-cv-02313-EGS Document1 Filed 07/29/19 Page 3 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

Name Anne Arundel County Office of Planning and Zoning, in the
Department of Inspections and Permits, Engineering Division
Street Address 2664 Riva Road
City and County Annapolis, Anne Arundel _ oe
State and Zip Code MD, 21401 : ; —
Telephone Number (410)222-7790 oO - -
IL. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

x]

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634,

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note. In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law).

 

Relevant state law (specify, if known):

Defendants engated in unlawful discriminatory employment practices in violation of Title 20,
Subtitle 6 of the State Government Article, Annotated Code of Maryland

Relevant city or county law (specify, if known):

Page 3 of 7
Case 1:19-cv-02313-EGS Document1 Filed 07/29/19 Page 4 of 7

Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

KK AMOOWO

Other acts (specify): Sex discrimination, unequal wages, harassment, hostile work
environment, discharge, suspension

 

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
04/01/2017 and the latest act was on 01/12/2018

 

 

oF I believe that defendant(s) (check one):
C] is/are still committing these acts against me.
Xx] is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color —_ —_
gender/sex Male a a
religion _ :

national origin

age (vear of birth) (only when asserting a claim of age discrimination.)

OOOOROO

disability or perceived disability (specify disability)

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 7
aie Le

Case 1:19-cv-02313-EGS Document1 Filed 07/29/19 Page 5 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Issues: Unequal Wages, Harassment, Hostile Work Environment, Discharge, Suspension.

I believe that I was discriminated against based on my sex, male, and in retaliation for opposing
discriminatory activity in the workplace because:

I began my employment on August 25, 2016, as an Engineer III. My immediate supervisor was David
Braun, Engineer Manager. My work performance was satisfactory and I had no disciplinary actions.

In April 2017, I became aware that two of my female co-workers, Monet Lea and Sara Fowler, both
earned a significantly higher salary than me although they had less experience.

On May 6, 2017, I presented information to support my discovery to Mr. Braun and Marcia Porter,
Human Resource. I complained of discrimination due to sex and requested a desk audit in order to re-
evaluate my salary.

On May 11, 2017, Mr. Braun advised me that I needed to get my Professional Engincer license in order
of him to request a pay increase on my behalf. J am away that Ms. Lea did not possess an engineer
license either. Beyond this point, my desk audit was not discussed any further and J never received a
salary increase that matched my female co-workers.

On August 23, 2017, I received an unsatisfactory annual evaluation. Prior to my complaint of
discrimination, I was never made aware of any performance issues. Therefore, I believe this was an act
of retaliation.

On August 27, 2017, I filed another complaint of discrimination based on retaliation. Subsequent to my
complaint, Mr. Braun began to harass me by scrutinizing my work performance and I was given
additional work duties.

On September 25, 2017, I became aware that the result of my discrimination complaint was concluded
as "no probable cause." However, my evaluation was changed to a satisfactory rating.

On September 27, 2017, I was placed on a Performance Improvement Plan. On or about October 16,
2017, I filed another complaint of discrimination due to retaliation. Following my complaint, the
harrassment became more severe as I was verbally reprimanded for frivolous infractions, which caused a
hostile work environment.

On December 7, 2017, I requested leave for a personal emergency and my request was granted by Mr.
Braun. I completed time sheets and had them approved prior to my leave to submit upon my return.
Upon my return on December 26, 2017, the completed time sheets and leave slip were not in my desk so
I re-did and submitted them.

On December 27, 2017, I was suspended pending termination allegedly for being untruthful about my
leave and falsifying information on an employment application that I submitted to another agency.

On January 12, 2018, my employment was terminated and my unemployment was blocked for the first
attempt to obtain unemployment.

I believe that any reason the defendants give for the unequal wages, harassment, hostile work
environment and discharge is a pretext to discriminate against me due to my sex and in retaliation for
opposing a discriminatory activity in the workplace.

I solemnly affirm under the penalty of perjury that the contents of the foregoing paper are true to the best
of my knowledge, information and belief.

(Note: As adclitional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

1V. Exhaustion of Federal Administrative Remedies
A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

Page 5 of 7
Case 1:19-cv-02313-EGS Document1 Filed 07/29/19 Page 6 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

03/23/2018 oo
B. The Equal Employment Opportunity Commission (check one):
L] has not issued a Notice of Right to Sue letter.
x] issued a Notice of Right to Sue letter, which I received on (date) 2/19/2019
(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)
C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

C] 60 days or more have elapsed.
Lj less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages.

The remedies I am seeking are:

1.) Clear my name;

2.) Destroy all negative documentation against me;

3.) Place my status into rehirable status

4.) $500,000 for hardships, pain and suffering, and discrimination
5.) Payment made in a lump sum payment; and

6.) Discriminating parties reprimanaded and/or removed from Anne Arundel County, especially Eva Kerchnet
(Assistant Director)

I have experienced many hardships due to what Anne Arundel County Personnel and Management have done to
me. For the agency to only be required to make a payment to me would not right the wrongs they have done. It
would help me to move on though. Thanks to the Maryland Civil Rights Commission for their help.

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

Page 6 of 7
-—b_ —_# -- -

Case 1:19-cv-02313-EGS Document1 Filed 07/29/19 Page 7 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 7/29/2019

Signature of Plaintiff iM Ont C a

Printed Name of Plaintiff Marcus C. Gaskins

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 7 of 7
